           Case 3:18-cv-06793-JCS Document 1 Filed 11/08/18 Page 1 of 44




 1   IVY T. NGO (CA State Bar No. 249860)
     ngoi@fdazar.com
 2   FRANKLIN D. AZAR & ASSOCIATES, P.C.
     14426 East Evans Avenue
 3
     Aurora, CO 80014
 4   Telephone:   (303) 757-3300
     Facsimile:   (720) 213-5131
 5

 6                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF CALIFORNIA
 7

 8   BRENDAN LUNDY, AN INDIVIDUAL           Case No.:
     AND COLORADO RESIDENT, AND
 9   MYRIAH WATKINS, AN INDIVIDUAL          CLASS ACTION COMPLAINT
     AND COLORADO RESIDENT,
10                                          JURY TRIAL DEMANDED
                      Plaintiffs,
11
     vs.                                          (1) UCL – Unlawful Business Practice
12                                                (2) UCL – Unfair Business Practice
     FACEBOOK, INC., GOOGLE, LLC,                 (3) UCL – Fraudulent/Deceptive Business
13   ALPHABET, INC., and APPLE INC.,
                                                      Practice
14                    Defendants.                 (4) Intrusion upon Seclusion
                                                  (5) Violation of California’s Constitutional
15                                                    Right to Privacy
                                                  (6) Intentional Misrepresentation and
16                                                    Omission
                                                  (7) Unjust Enrichment
17                                                (8) Violation of CIPA
18                                                (9) Violation of California’s Right to
                                                      Publicity Statute
19                                                (10) Violation of California’s Consumer
                                                      Legal Remedies Act (CLRA)
20                                                (11) Violation of Colorado Consumer
                                                      Protection Act
21

22

23

24

25

26

27
28
                                              1
                                    CLASS ACTION COMPLAINT
              Case 3:18-cv-06793-JCS Document 1 Filed 11/08/18 Page 2 of 44




 1                                                                 Table of Contents
     PRELIMINARY STATEMENT...................................................................................................................... 4
 2
     JURISDICTION AND VENUE ....................................................................................................................... 5
 3   PARTIES............................................................................................................................................................ 5
 4      A. Plaintiffs.................................................................................................................................................... 5

 5      B. Defendants................................................................................................................................................ 7
     FACTUAL BACKGROUND ........................................................................................................................... 8
 6
        A. Google Specifically Represented to Users That They Had the Ability to Opt-Out of Location
 7      Tracking on Their Android Devices ............................................................................................................ 8

 8      B. Apple Specifically Represented to Users That They Had the Ability to Opt-Out of Location
        Tracking on Their iOS Devices .................................................................................................................. 10
 9
        C. Facebook Specifically Represented to Users That They Had the Ability to Opt-Out of Location
10      Tracking by Turning Location Services Off on Their Android and/or iOS Devices ............................ 11
        D. Facebook Received and Stored Location Data from Its Users’ Devices Without Permission (and
11
        in Contravention of Its Users’ Wishes)...................................................................................................... 13
12      E. Facebook Profited Enormously from Tracking and Storing Users’ Location Data........................ 15
13      F. Tracking Users’ Location Without Permission (and in Contravention of Their Wishes) Violates
        the Federal Trade Commission Act as a Deceptive Trade Practice........................................................ 16
14
        G. Defendant Google and Facebook’s History of Poor Protection of User Data .................................. 17
15          1.     Google’s Poor Protection of User Data.........................................................................................17
16          2.     Facebook’s Poor Protection of User Data...................................................................................... 18

17      H. Apple Was Aware, Or Should Have Been Aware, of Facebook’s Improper Collection of User
        Data Due to Its Data-Sharing Partnership with Facebook...................................................................... 19
18   CLASS ALLEGATIONS................................................................................................................................ 21
19   CLAIMS ALLEGED ON BEHALF OF ALL CLASSES............................................................................ 26

20      First Claim for Relief .................................................................................................................................. 26
            Violation of California’s Unfair Competition Law (“UCL”)-Unlawful Business Practices (Cal.
21
            Bus. & Prof. Code §17200, et seq.) ........................................................................................................26
22      Second Claim for Relief .............................................................................................................................. 28

23      Violation of California’s UCL – Unfair Business Practices (Cal. Bus. & Prof. Code § 17200, et seq.) 28
        Third Claim for Relief................................................................................................................................. 31
24
            Violation of California’s UCL – Fraudulent/Deceptive Business Practices (Cal. Bus. & Prof. Code
25          § 17200, et seq.) .......................................................................................................................................31
26      Fourth Claim for Relief............................................................................................................................... 32
            Intrusion Upon Seclusion.......................................................................................................................32
27
        Fifth Claim for Relief .................................................................................................................................. 34
28
                                                                                      2
                                                               CLASS ACTION COMPLAINT
              Case 3:18-cv-06793-JCS Document 1 Filed 11/08/18 Page 3 of 44



           Violation of California’s Constitutional Right to Privacy ................................................................... 34
 1
        Sixth Claim for Relief.................................................................................................................................. 35
 2
          Intentional Misrepresentation and Omission......................................................................................... 35
 3      Seventh Claim for Relief ............................................................................................................................. 35
 4        Unjust Enrichment ................................................................................................................................... 35

 5      Eighth Claim for Relief ............................................................................................................................... 36
          Violation of CIPA (Cal. Pen. Code §§ 630, et seq.)................................................................................ 36
 6
        Ninth Claim for Relief Against Defendant Facebook Only ..................................................................... 36
 7        Violation of California’s Right of Publicity Statute (Cal. Cv. Code § 3344, et seq.) .......................... 36
 8      Tenth Claim for Relief Against Defendants Google and Apple Only .................................................... 39

 9      Violation of California’s Consumer Legal Remedies Act (“CLRA”) – Unfair and Deceptive Acts and
        Practices (Cal. Civ. Code §§ 1750, et seq.)................................................................................................. 39
10
     CLAIMS ALLEGED ON BEHALF OF THE COLORADO SUB-CLASS ONLY .................................. 41
11      Eleventh Claim for Relief .......................................................................................................................... 41
12         Violation of Colorado Consumer Protection Act (Colo. Rev. Stat 6-1-101, et seq.) .........................41
     PRAYER FOR RELIEF ................................................................................................................................. 44
13
     JURY TRIAL DEMAND................................................................................................................................ 44
14

15

16

17

18

19
20

21

22

23

24

25

26

27
28
                                                                                  3
                                                            CLASS ACTION COMPLAINT
           Case 3:18-cv-06793-JCS Document 1 Filed 11/08/18 Page 4 of 44




 1          Plaintiffs Brendan Lundy and Myriah Watkins (“Plaintiffs”), on behalf of themselves and all
 2   others similarly situated, allege the following against Defendants Facebook, Inc. (“Facebook”),
 3   Google, LLC (“Google”), Alphabet, Inc. (“Alphabet”), and Apple Inc. (“Apple”) (collectively,

 4   “Defendants”), based on personal knowledge as to Plaintiffs and Plaintiffs’ own acts and on

 5   information and belief as to all other matters based upon, inter alia, the investigation conducted by

 6   and through Plaintiffs’ undersigned counsel.

 7                                  PRELIMINARY STATEMENT
 8          1.      This case involves Facebook’s clandestine access to, and collection of, detailed
 9   location data from its users’ mobile and/or tablet devices who have never explicitly opted in, or
10   specifically opted out of, Facebook’s access to location tracking, aided and abetted by various
11   misrepresentations and omissions by operating system developers Google and Apple.
12          2.      Just this summer, Chief Justice John Roberts observed that “a cell phone – almost a
13   ‘feature of human anatomy[]’ – tracks nearly exactly the movements of its owner . . . . A cell phone
14   faithfully follows its owner beyond public thoroughfares and into private residences, doctor’s
15   offices, political headquarters, and other potentially revealing locales,” and when a third-party has
16   access to the information stored on one’s cell phone, that entity “achieves near perfect surveillance,
17   as if it had attached an ankle monitor to the phone’s user.” Carpenter v. United States, 138 S. Ct.
18   2206 at 2218 (2018).
19          3.      The overwhelming majority of mobile and tablet devices (“Devices”) run on one of
20   two operating systems: Android or iOS, which were developed by Google and Apple, respectively.
21          4.      Google and Apple represented to Android and iOS users that through certain settings
22   on their Devices, they had the ability to expressly opt-in or opt-out of allowing specific third-party
23   applications access to their Devices’ location tracking, including the Facebook application.
24          5.      Google, Apple, and Facebook categorically represented to users that, absent users’
25   explicit opt-in to the Facebook application’s access to location tracking from their Devices, Google
26   and/or Apple would prevent Facebook from accessing and storing their location information.
27          6.      However, Facebook accessed and stored user’ detailed location information-through
28   their Devices’ location services – even when they did not affirmatively agree to, or expressly opt
                                                       4
                                         CLASS ACTION COMPLAINT
             Case 3:18-cv-06793-JCS Document 1 Filed 11/08/18 Page 5 of 44




 1   out of, Facebook accessing and storing their location data. Facebook used this location information
 2   to significantly benefit itself – to the tune of millions of dollars from increased advertising revenue
 3   – at the expense of its users’ privacy rights.
 4                                  JURISDICTION AND VENUE
 5             7.    This court has jurisdiction over this action pursuant to the Class Action Fairness Act
 6   (“CAFA”), 28 U.S.C. § 1332(d), because the aggregate amount in controversy exceeds $5,000,000,
 7   exclusive of interests and costs, there are more than 100 proposed class members, and Defendants
 8   are citizens of this state and at least one proposed class member is a citizen of a foreign state. In
 9   addition, the Court has supplemental jurisdiction over the state law claims pursuant to 28 U.S.C. §
10   1367.
11             8.    Venue is proper under 28 U.S.C. § 1391(c) because Defendants are corporations that
12   do business in and are subject to personal jurisdiction in this District. Venue is also proper because
13   a substantial part of the events or omissions giving rise to the claims in this action occurred in or
14   emanated from this District, including the decisions made by Defendants’ governance and
15   management personnel that led to the misrepresentations and invasions of privacy. Further,
16   Facebook, Google, and Apple’s terms of service governing Users all over the world provide for
17   venue in the Northern District of California for all claims arising out of Plaintiffs’ relationships
18   with Facebook, Google, and/or Apple.
19                                             PARTIES
20   A. Plaintiffs
21             9.    Plaintiff Brendan Lundy is, and at all relevant times was, a citizen of the State of
22   Colorado. Since at least 2014 and continuously to the present, Plaintiff Lundy has owned and used
23   an Apple iPhone6, powered by iOS, with the third-party Facebook application downloaded onto the
24   device.
25             10.   While using the iOS mobile device, Plaintiff Lundy never expressly opted-in to
26   granting Facebook access of his location data through his Location Services settings. Based on
27   Plaintiff Lundy never expressly opting-in the Facebook’s access of Location Tracking on his iOS
28   mobile device, Facebook’s Settings represented that his “Location History” was set to “off.”
                                                       5
                                          CLASS ACTION COMPLAINT
           Case 3:18-cv-06793-JCS Document 1 Filed 11/08/18 Page 6 of 44




 1   Nevertheless, and unbeknownst to Plaintiff, Facebook continued to collect location information
 2   from his device, and thereby was able to store his location information and exploit it.
 3          11.     Plaintiff Lundy downloaded a copy of the information obtained by Facebook,
 4   specific to him, by using Facebook’s “Download Your Information” feature. Plaintiff Lundy
 5   downloaded his “location_history” folder, which revealed no data. However, when Plaintiff Lundy
 6   reviewed the “security_and_login_information” folder, including the “login_protection_data” and
 7   “where_you’re_logged_in” files, Plaintiff Lundy was shocked to find that Facebook had access to
 8   and had obtained and stored his location information. Plaintiff Lundy saw that Facebook had
 9   obtained and stored multiple entries of specific location information, providing his location by
10   latitude and longitude, on a specific date, at a specific time. For example, when viewing this data,
11   Plaintiff Lundy saw that Facebook had recorded and stored his location information, including but
12   not limited to, where he lives, places he has traveled for work and vacation, even down to the road
13   he frequently cycles on. This location information went back to 2014.             After viewing this
14   voluminous location data detailing his location on specific dates, at specific times, continuously
15   updating over the years, Plaintiff Lundy felt that his privacy was significantly violated by the
16   collection of detailed location information without his consent.
17          12.     Plaintiff Myriah Watkins is, and at all relevant times was, a citizen of the State of
18   Colorado. Since at least 2013 and continuously to the present, Plaintiff has owned and used a
19   mobile device powered by Android’s operating system, developed by Google. Plaintiff has the
20   third-party Facebook application downloaded onto her Android mobile device. Since 2013, Plaintiff
21   has owned and used a Samsung Galaxy S6, Samsung Galaxy S7, and Samsung Galaxy S8. She
22   currently owns and uses a Samsung Galaxy S8.
23          13.     While using each of these devices, Plaintiff Watkins expressly attempted to limit
24   Facebook’s access to her location data through her Application Manager, App Permissions settings

25   – toggling the Facebook application’s location tracking permissions to “off.” Plaintiff Watkin’s

26   Facebook page represented that her “Location History” was set to “off,” reflecting the permissions

27   given on her mobile device. Nevertheless, and unbeknownst to Plaintiff, Facebook continued to

28
                                                       6
                                         CLASS ACTION COMPLAINT
           Case 3:18-cv-06793-JCS Document 1 Filed 11/08/18 Page 7 of 44




 1   access her location information from her device, and thereby was able to collect her location
 2   information and exploit it.
 3          14.      Plaintiff Watkins downloaded a copy of the information obtained by Facebook using
 4   Facebook’s “Download Your Information” feature. Plaintiff Watkins downloaded her
 5   “location_history” folder, which revealed no data. However, when Plaintiff Watkins viewed the
 6   “security_and_login_information”        folder,   including   the    “login_protection_data”     and
 7   “where_you’re_logged_in” files, Plaintiff Watkins was shocked to find that Facebook had access to
 8   and had obtained and stored her location information. Plaintiff Watkins saw that Facebook had
 9   obtained and stored multiple entries of detailed location information, providing her specific
10   location, by latitude and longitude, on specific dates, at specific times. For example, when viewing
11   this data, Plaintiff Watkins saw that Facebook had recorded and stored her location information,
12   including but not limited to, where she lives, where she works, places she has traveled for vacation,
13   and places she frequently visits. This location information went back to 2015. After viewing this
14   voluminous location data detailing her location on specific dates, at specific times, continuously
15   updating over the years, Plaintiff Watkins felt that her privacy was significantly violated by the
16   collection of detailed location information without her consent.
17   B. Defendants
18          15.      Defendant Facebook, Inc. (“Facebook”) is a Delaware corporation with its principal
19   executive offices located at 1601 Willow Road, Menlo Park, California 94025.
20          16.      Defendant Google, LLC (“Google”) is a Delaware corporation with its principal
21   headquarters in Mountain View, California.
22          17.      Defendant Alphabet, Inc. (“Alphabet”) is a Delaware corporation with its principal
23   headquarters in Mountain View, California. Alphabet is a public holding company formed in a
24   corporate reorganization by Google. Through the corporate restructuring, Defendant Google is now
25   a direct, wholly owned subsidiary of Defendant Alphabet.
26          18.      Defendant Apple Inc. (“Apple”) is a California corporation with its principal place
27   of business in Cupertino, California.
28
                                                       7
                                         CLASS ACTION COMPLAINT
            Case 3:18-cv-06793-JCS Document 1 Filed 11/08/18 Page 8 of 44




 1            19.      At all relevant times, Defendants were and are engaged in business in San Mateo
 2   County and throughout the U.S. and world.
 3                                              FACTUAL BACKGROUND
 4            A.       Google Specifically Represented to Users That They Had the Ability to Opt-Out
                       of Location Tracking on Their Android Devices
 5
              20.      At all relevant times, Google adopted a Privacy Policy, covering all Google products
 6
     and services, which purported to help users “understand what information we collect, why we
 7
     collect it, and how you can update, manage, export, and delete your information.1
 8
              21.      Additionally, Google’s Privacy Policy demonstrated its understanding of the
 9
     significant position of trust that users placed with Google and, in light of that trust, the importance
10
     of users’ ability to control their private information: “[w]hen you use our services, you’re trusting
11
     us with your information. We understand this is a big responsibility and work hard to protect your
12
     information and put you in control.2
13
              22.      In its Privacy Policy, under the “Your location information” section, Google
14
     specifically represented to users that they can control Google’s collection of their location
15
     information, providing that “[t]he types of location data we collect depend in part on your device
16
     and account settings. For example, you can turn your Android device’s location on or off using
17
     the device’s settings app.3
18
              23.      Next, under the “Managing, reviewing, and updating our information” section in its
19
     Privacy Policy, Google represented to users that they could “[d]ecide which types of activity you’d
20
     like saved in your account,” specifically referencing “Location History” as an example of a choice
21
     users could make regarding the private information they chose to share4:
22

23

24

25

26

27   1
       Google, Privacy Policy (May 25, 2018), available at https://policies.google.com/privacy (last visited November 1, 2018).
     2
       Id (emphasis added).
     3
28   4
       Id (emphasis added).
       Id.
                                                                   8
                                                 CLASS ACTION COMPLAINT
               Case 3:18-cv-06793-JCS Document 1 Filed 11/08/18 Page 9 of 44




 1

 2

 3

 4

 5

 6

 7

 8              24.   Later in its Privacy Policy, Google again emphasized to users that they could control
 9   the location information sent to Google and third-parties by modifying the location setting on their
10   Devices, providing that5:
11

12

13

14

15

16

17              25.   To effectuate users’ control over information sent to Google and third-parties,
18   Google provided a setting on Android devices titled App Permissions whereby users can opt-in or
19   opt-out of an application’s access to location tracking and location data storage by switching a
20   toggle “on” or “off.” Theoretically, users can opt-out of location information being sent to
21   Facebook by accessing the Facebook application’s App Permissions setting and switching the
22   location toggle to “off.”
23              26.   If accessing location tracking under the Facebook application’s App Permissions
24   setting, users are given an additional, even more detailed disclosure from Google on their Devices.
25   This disclosure designated the type of location information that Facebook will collect if, and only if,
26   access to location tracking is toggled “on” by the user: location tracking for Facebook “[a]llows the
27   app to get your precise location using the Global Positions System (GPS) or network location
28   5
         Id.
                                                        9
                                          CLASS ACTION COMPLAINT
              Case 3:18-cv-06793-JCS Document 1 Filed 11/08/18 Page 10 of 44




 1   sources such as cell towers and Wi-Fi. These location services must be turned on and available to
 2   your device for the app to use them.”
 3
                B.        Apple Specifically Represented to Users That They Had the Ability to Opt-Out
 4                        of Location Tracking on Their iOS Devices

 5              27.       At all relevant times, Apple’s Privacy Policy, which purported to provide a “a clear
 6   explanation of how we collect, use, disclose, transfer, and store your information”6 for all Apple
 7   products and services, specified under the “Location-Based Services” section that users’ location
 8   information is only imparted to third-party application providers if the user affirmatively opted in:
 9
                Location-Based Services
10
                To provide location-based services on Apple products, Apple and our partners
11              and licensees may collect, use, and share precise location data, including the
                real-time geographic location of your Apple computer or device. Where
12              available, location-based services may use GPS, Bluetooth, and your IP Address,
                along with crowd-sourced Wi-Fi hotspot and cell tower locations, and other
13
                technologies to determine your devices’ approximate location. Unless you
14              provide consent, this location data is collected anonymously in a form that does
                not personally identify you and is used by Apple and our partners and licensees
15              to provide and improve location-based products and services. For example, your
                device may share its geographic location with application providers when you
16              opt in to their location services.7
17              28.       On its “Location Services & Privacy” support page, Apple again specifically
18   represented to Users that they controlled what location information was sent to Apple and third-
19   parties through the Location Services setting on iOS devices:
20
                Location Services is designed to protect your information and enable you to
21              choose what you share.
22              Location Services allows Apple and third-party apps and websites to gather
                and use information based on the current location of your iPhone or Apple
23              Watch to provide a variety of location-based services. For example, an app might
24              use your location data and location search query to help you find nearby coffee
                shops or theaters, or your device may set its time zone automatically based on
25              your current location. To use features such as these, you must enable Location
                Services on your iPhone and give your permission to each app or website
26

27   6
         Apple, Apple Customer Privacy Policy, available at https://www.apple.com/legal/privacy/ (last visited November 1, 2018).
     7
28    Apple, Privacy Policy (May 22, 2018), available at https://www.apple.com/legal/privacy/en-ww/ (last visited November 1,
     2018) (emphasis added).
                                                                   10
                                                   CLASS ACTION COMPLAINT
           Case 3:18-cv-06793-JCS Document 1 Filed 11/08/18 Page 11 of 44




              before it can use your location data. Apps may request limited access to your
 1
              location data (only when you are using the app) or full access (even when you
 2            are not using the app) . . . .

 3            Location Services uses GPS and Bluetooth (where those are available) along
              with crowd-sourced Wi-Fi hotspot and cell tower locations to determine your
 4            device’s approximate location.
              If Location Services is on, your iPhone will periodically send the geo-tagged
 5            locations of nearby Wi-Fi hotspots and cell towers in an anonymous and
              encrypted form to Apple, to be used for augmenting this crowd-sourced database
 6            of Wi-Fi hotspot and cell tower locations . . . .
 7            You may choose to disable Location Services at any time. To do so, open
              Settings on your iPhone, tap Privacy, tap Location Services, and either turn off
 8            the global Location Services switch or turn off the individual location switch of
              each location-aware app or feature by setting it to “Never”8
 9

10            29.      To effectuate users’ control over what location information was sent to Apple and

11   third-parties, Apple provided a setting on iOS devices titled Location Services whereby users can

12   opt-in or opt-out of an application’s access to location tracking and storage of location data by

13   choosing between three allowances of access to location information: “Always”, “While Using”, or

14   “Never.” Theoretically, users can opt-out of location information being collected by Facebook by

15   accessing Apple’s Location Services settings and selecting “Never” for the Facebook application.

16
              C.       Facebook Specifically Represented to Users That They Had the Ability to Opt-
17                     Out of Location Tracking by Turning Location Services Off on Their Android
                       and/or iOS Devices
18

19            30.      Prior to a change in policy in or around May 2018, Facebook’s Data

20   Policy, which purported to explain which kind of information Facebook collected from

21   its users, provided9:

22

23

24

25

26

27   8
       Apple, Location Services & Privacy, available at https://support.apple.com/en-us/HT207056 (last visited November 1,
     2018) (emphasis added).
     9
28     Facebook, Data Policy, available at
     https://support.google.com/accounts/answer/3118687?hl=en (visited April 16, 2018, using Wayback Machine).
                                                                 11
                                                CLASS ACTION COMPLAINT
              Case 3:18-cv-06793-JCS Document 1 Filed 11/08/18 Page 12 of 44




 1

 2

 3

 4

 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18              31.       Notably, Facebook represented that it collected “[d]evice information” including
19   “[d]evice locations, including specific geographic locations, such as through GPS, Bluetooth, or
20   WiFi signals” “depending on the permissions you’ve granted.”10 The granted permissions referred
21   to the setting selected by users through the location services setting if using an iOS device, or the
22   App Permissions setting if using an Android device.
23              32.       This ability to opt-in or opt-out of Facebook compiling and storing location
24   information on a user’s Device is verified in Facebook’s “Location Settings” page within the user’s
25   Facebook profiles, accessible by logging into his or her Facebook account on a computer. The
26   “Location Settings” page specifies that “[y]ou can change your Location Settings in the app on your
27   device,” which again references the control selections on users’ Devices. If a Facebook user has
28   10
          Id (emphasis added).
                                                         12
                                             CLASS ACTION COMPLAINT
           Case 3:18-cv-06793-JCS Document 1 Filed 11/08/18 Page 13 of 44




 1   not expressing opted in to or set the access or permissions of the Facebook application to “off” or
 2   “never” on his or her Device, this page will confirm that selection by providing that “[y]our
 3   Location History is off.”
 4           33.      Facebook CEO Mark Zuckerberg reiterated this opt-in process during his April 10,
 5   2018, Congressional testimony following Facebook’s Cambridge Analytica scandal, providing the
 6   following responses to Senator Debra Fischer’s (R-NE) questioning:
 7
             FISCHER: How much do you store of that? All of it? All of it? Everything we click
 8
             on, is that in storage somewhere?
 9
             ZUCKERBERG: Senator, we store data about what people share on the service and
10           information that's required to do ranking better, to show you what you care about in
             news feed.
11

12           FISCHER: Do you — do you store text history, user content, activity, device
             location?
13
             ZUCKERBERG: Senator, some of that content with people’s permission, we do
14           store.
15           FISCHER: Do you disclose any of that?
16
             ZUCKERBERG: Yes, it — Senator, in order to — for people to share that
17           information with Facebook, I believe that almost everything that you just said
             would be opt in.11
18

19           D.       Facebook Received and Stored Location Data from Its Users’ Devices Without
                      Permission (and in Contravention of Its Users’ Wishes)
20

21           34.      Despite Google’s and Apple’s representations that Facebook will not receive

22   location information if users do not expressly opt-in or select “off” or “never” on their Devices,

23   and despite Facebook’s representation that it will only receive location information from users’

24   Devices if they permitted, Facebook has been covertly obtaining detailed location information

25   from users regardless of whether a user has opted in or opted out on his or her Device.

26

27
     11
       The Washington Post, Transcript of Mark Zuckerberg’s Senate hearing (April 10, 2018), available at
28   https://www.washingtonpost.com/news/the-switch/wp/2018/04/10/transcript-of-mark-zuckerbergs-senate-
     hearing/?utm_term=.ca3abe9c3500 (emphasis added).
                                                               13
                                               CLASS ACTION COMPLAINT
           Case 3:18-cv-06793-JCS Document 1 Filed 11/08/18 Page 14 of 44




 1           35.        Facebook represents the users’ “Location History” in the settings menu of the users’
 2   account. Facebook users’ “Location History” is displayed as “off” if user has not expressly opted-
 3   in or selected “off” or “never” on their mobile device. The Facebook application also offers users a
 4   “Download Your Information” feature allowing them to download reports compiling the
 5   information that Facebook has collected about them.
 6           36.        One of the many reports Facebook users can download is their “location_history.”
 7   When “Location History” is set to “off” the report reads, “[y]ou have no data in this section.”
 8   However, buried within the myriad of folders containing the user information obtained by
 9   Facebook      is    a   folder    titled   “security_and_login_information”            which     has    two   files:
10   “login_protection_data” and “where_you’re_logged_in.” These two files show specific personal
11   location information about the user, including but not limited to, a description of the user’s
12   location, by latitude and longitude, on specific dates, at specific times.
13           37.        In or around May 2018, prompted by the implementation of Europe’s strict new
14   data protection and privacy regulation, Facebook realized that it had to come clean about its data
15   collection practices in its Data Policy. Prior to that date, Facebook specifically represented that its
16   collection of any location information depended on “the permissions” users had “granted” on their
17   Devices.12
18           38.        In an attempt to correct this misrepresentation, Facebook changed the
19   aforementioned “Device Information” section of its Data Policy in or around May 2018 to remove
20   the language “depending on the permissions you’ve granted,” and instead represented that
21   Facebook will obtain location information from users’ Devices, including “GPS location” and
22   “Device signals: Bluetooth signals, and information about nearby Wi-Fi access points, beacons,
23   and cell towers.13
24           39.        However, Facebook had already obtained valuable location data from users for
25   years without their consent based on Facebook’s Data Policy regarding its location information
26

27   12
        Facebook, Data Policy, available at
     https://support.google.com/accounts/answer/3118687?hl=en (visited April 16, 2018, using Wayback Machine).
     13
28      Facebook, Data Policy, available at
     https://support.google.com/accounts/answer/3118687?hl=en (visited June 3, 2018, using Wayback Machine).
                                                               14
                                                CLASS ACTION COMPLAINT
              Case 3:18-cv-06793-JCS Document 1 Filed 11/08/18 Page 15 of 44




 1   collection practices. Facebook’s attempt to paper over the misrepresentations and omissions in its
 2   Data Policy after its deceptive practice of secretly amassing a considerable amount of profitable
 3   data does not absolve it of liability.
 4
                E.        Facebook Profited Enormously from Tracking and Storing Users’ Location
 5                        Data

 6              40.       Most of Facebook’s revenue comes from the sale of targeted advertising services.

 7   For example, during 2017 alone, Facebook generated $40.65 billion in revenue, of which $39.94

 8   billion was advertising revenue.14
 9              41.       Facebook offers advertising services to its customers (advertisers) that include or

10   have included at various points in time, inter alia, assisting customers in developing and creating

11   advertisements and advertising strategies, obtaining information about users from Facebook’s

12   website and third-party sources, compiling user data and maintaining databases of user information,

13   developing a marketing and advertising strategy to target and/or exclude certain groups of users

14   from receiving advertisements, tracking and evaluating the effectiveness of advertisements and user

15   targeting strategies, implementing advertising campaigns, and delivering advertisements to users,

16   including via News Feed.

17              42.       Facebook’s customers can use Facebook’s advertising services to target its users

18   with specific attributes. Facebook applies its own algorithm to categorize users and to determine

19   which users and groups of users will be targeted to receive advertisements via its advertising
20   platform. As touted on Facebook’s website: “With our powerful audience selection tools, you can

21   target people who are right for your business. Using what you know about your customers—like

22   demographics, interests and behaviors—you can connect with people similar to them.”

23              43.       Facebook also provides detailed analytical data to advertisers on how their

24   advertisement campaigns are performing, including among certain groups of Facebook users with

25   specified attributes and characteristics that the advertiser seeks to target. By monitoring this data

26   and providing this information to its customers on an ongoing basis, Facebook captures consumer

27
28   14
          Facebook, Form 10-K, for the fiscal year ended December 31, 2017, at 34.
                                                                   15
                                                   CLASS ACTION COMPLAINT
          Case 3:18-cv-06793-JCS Document 1 Filed 11/08/18 Page 16 of 44




 1   behavior, profile, preferences, lifestyle, and other attributes which allows it to run targeted
 2   advertisements. This enables customers to target specific groups of users for advertisements.
 3           44.     Targeting advertising of this nature requires Facebook to compile an enormous
 4   amount of personal information from its users, including location information. This information is
 5   highly valuable because the average cost per click for an online Facebook advertisement in 2017
 6   was $1.7215, and the average U.S. Facebook user is reportedly worth about $200 a year.16
 7           45.     Location data presents one of the most valuable forms of data that Facebook collects
 8   about its users for its advertisers not only because of what the data point alone says about an
 9   individual (i.e., where he or she is at any particular point in time), but because of the massive
10   amount of personal and private information that can be extracted from the location data (such as
11   medical treatment, personal relationships, and private interests).
12           46.     On June 8, 2018, Congress released Facebook’s responses to post-hearing questions
13   stemming from Facebook CEO Mark Zuckerberg’s April 10, 2018, Congressional testimony
14   following Facebook’s Cambridge Analytica scandal. Regarding how Facebook constructs digital
15   profiles for purposes of selling advertisements, Zuckerberg stated, “We use data from devices (such
16   as location data) to help advertisers reach people in particular areas. For example, if people have
17   shared their device locations with Facebook or checked into a specific restaurant, we can show
18   them ads from an advertiser that wants to promote its services in their area or from the restaurant.”17
19
             F.      Tracking Users’ Location Without Permission (and in Contravention of Their
20                   Wishes) Violates the Federal Trade Commission Act as a Deceptive Trade
                     Practice
21

22           47.     Federal Trade Commission (“FTC”) enforcement actions have specifically found

23   that conduct similar to that alleged herein against Defendants is a deceptive trade practice in

24   violation of § 5 of the FTC Act.

25   15
        Mark Irvine, Facebook Ad Benchmarks for YOUR Industry [New Data] (August 13, 2018), available at
     https://www.wordstream.com/blog/ws/2017/02/28/facebook-advertising-benchmarks (last visited November 1, 2018).
26   16
        Sam Harnett, Here’s How Much You Are Worth To Facebook In Dollars and Cents (April 11, 2018), available at
     https://www.kqed.org/news/11661387/heres-how-much-you-are-worth-to-facebook-in-dollars-andcents (last visited
27   November 1, 2018).
     17
        Zuckerberg Responses to Judiciary Committee QFRs (June 8, 2018), available at
28   https://www.judiciary.senate.gov/imo/media/doc/Zuckerberg%20Responses%20to%20Judiciary%20Committee%20QFRs.pdf
     at 16.
                                                          16
                                            CLASS ACTION COMPLAINT
           Case 3:18-cv-06793-JCS Document 1 Filed 11/08/18 Page 17 of 44




 1           48.      For example, in June 2018, the FTC announced that it had settled charges against a
 2   mobile advertising company, InMobi PTE (“InMobi”), for deceptively tracking the locations of
 3   hundreds of millions of individuals without their knowledge or consent in order to serve them geo-
 4   targeted advertising (i.e., advertisements tailored to individuals based on where they live or places
 5   they frequent).18
 6           49.      In that action, the FTC alleged that InMobi misleadingly represented that its
 7   advertising software would only track consumers’ locations if they opted in to being tracked, and in
 8   a manner consistent with their devices’ privacy settings.19                 According to the FTC complaint,
 9   InMobi was actually tracking consumers’ locations whether or not the applications using InMobi’s
10   software asked for their permission to do so, and even where consumers had denied permission to
11   access their location information.20
12           50.      As a result of the FTC enforcement action, InMobi agreed to pay $950,000 in civil
13   penalties and to implement a comprehensive privacy program which included a prohibition against
14   collecting consumers’ location information without their affirmative express consent as well as
15   requirements that InMobi honor consumers’ location privacy settings and for the program to be
16   independently audited every two years for the next 20 years.21 InMobi was further required to
17   delete all of the consumers’ location information that it had collected without their consent and was
18   prohibited from further misrepresenting its privacy practices.22
19           G.        Defendant Google and Facebook’s History of Poor Protection of User Data

20                    1.        Google’s Poor Protection of User Data

21           51.      Google has been on notice of deficiencies regarding its policies, processes, and

22   procedures involving the collection and protection of user data since at least 2010.

23           52.      After the FTC charged Google with using deceptive tactics and violating its own

24   privacy promises to consumers when launching its first social network product, Google Buzz, in

25
     18
        U.S. FTC, Mobile Advertising Network InMobi Settles FTC Charges It Tracked Hundreds of Millions of Consumers’
26   Locations Without Permission (June 22, 2018), available at https://www.ftc.gov/news-events/pressreleases/
     2016/06/mobile-advertising-network-inmobi-settles-ftc-charges-it-tracked.
27   19
        Id.
     20
        Id.
     21
28   22
        Id.
        Id.
                                                               17
                                               CLASS ACTION COMPLAINT
           Case 3:18-cv-06793-JCS Document 1 Filed 11/08/18 Page 18 of 44




 1   2010, Google entered into a consent decree as part of a proposed settlement in March 2011.23
 2   Under the settlement, the FTC barred Google from misrepresenting the privacy of personal
 3   information or the extent to which consumers may exercise control over the collection, use, or
 4   exposure of certain personal information.24 The FTC also required Google to establish a
 5   “comprehensive privacy program that was reasonably designed to: (1) address privacy risks related
 6   to the development and management of new and existing products and services for consumers, and
 7   (2) protect the privacy and confidentiality of covered information.”25 Included in the privacy
 8   program was the “regular testing or monitoring of the effectiveness of those privacy controls and
 9   procedures,” which would be audited by an independent third-party professional.26
10            53.      Less than a year after entering into the FTC consent decree, Google violated it –
11   becoming one of the rare companies in the country that has violated an FTC consent decree – and
12   paid a record fine for its circumvention of privacy protections in the web browser Safari.27 In
13   discussing the settlement, Jon Leibowitz, Chairman of the FTC, said, “The record setting penalty in
14   this matter sends a clear message to all companies under an FTC privacy order. No matter how big
15   or small, all companies must abide by FTC orders against them and keep their privacy promises to
16   consumers, or they will end up paying many times what it would have cost to comply in the first
17   place.”28
18                     2.        Facebook’s Poor Protection of User Data
19            55.      Facebook has been on notice of deficiencies regarding its policies, processes, and
20   procedures involving the collection and protection of user data for even longer than Google.
21

22

23

24
     23
        U.S. FTC, In the Matter of GOOGLE INC., a corporation (October 13, 2011), Docket No. C-4436, available at
25   https://www.ftc.gov/sites/default/files/documents/cases/2011/10/111024googlebuzzdo.pdf
     24
        Id.
26   25
        Id.
     26
        Id.
27   27
        U.S. FTC, Google Will Pay $22.5 Million to Settle FTC Charges It Misrepresented Privacy Assurances to Users of Apple’s
     Safari Internet Browser (August 9, 2012), available at https://www.ftc.gov/news-events/press-releases/2012/08/google-will-
28   pay-225-million-settle-ftc-charges-it-misrepresented (last visited November 1, 2018).
     28
        Id.
                                                                 18
                                                CLASS ACTION COMPLAINT
           Case 3:18-cv-06793-JCS Document 1 Filed 11/08/18 Page 19 of 44




 1           56.      In 2008, a Facebook technical glitch revealed the confidential birthdates of 80
 2   million users’ profiles.29 Then, in 2013, Facebook disclosed a software flaw that exposed 6 million
 3   users’ phone numbers and email addresses to unauthorized viewers for a year.30
 4           57.      Earlier this year in March, news broke that Facebook had allowed for the personal
 5   data of up to 87 million user profiles to be harvested by Cambridge Analytica.31 This scandal was
 6   significant for inciting a public discussion on the ethical standards of data collection by social
 7   media companies, resulting in a call for greater consumer protection over users’ right to privacy in
 8   online media and eventually leading to Facebook CEO Mark Zuckerberg’s testimony before
 9   Congress.32 Most recently, in September 2018, a security breach exposed the personal information
10   of up to 50 million Facebook users.33 This already egregious exposure of Facebook users’ personal
11   information was exponentially worsened by Facebook’s collection of location data without users’
12   consent. The breach allowed hackers to gain access to, and potentially take control of, user
13   accounts which, given the troubling data practices alleged herein, included detailed location history
14   that users had not consented to Facebook having – much less hackers.34
15
             H.       Apple Was Aware, Or Should Have Been Aware, of Facebook’s Improper
16                    Collection of User Data Due to Its Data-Sharing Partnership with Facebook

17           58.      Apple knew, or should have known, that Facebook was improperly accessing

18   location data from users with iOS Devices.

19           59.      As detailed in a June 3, 2018, New York Times article titled “Facebook Gave Device
20   Makers Deep Access to Data on Users and Friends,” Facebook had formed data-sharing

21

22

23
     29
24      Reuters, Facebook says big breach exposed 50 million accounts to full takeover (September 28, 2018), available at
     https://www.reuters.com/article/us-facebook-cyber/facebook-unearths-security-breach-affecting-50-million-users-
     idUSKCN1M82BK?feedType=RSS&feedName=newsOne (last visited November 1, 2018)
25   30
        Id.
     31
        The New York Times, Facebook Says Cambridge Analytica Harvested Data of Up to 87 Million Users (April 4, 2018),
26   available at https://www.nytimes.com/2018/04/04/technology/mark-zuckerberg-testify-congress.html (last visited November
     1, 2018).
27   32
        See id.
     33
        The New York Times, Facebook Security Breach Exposes Accounts of 50 Million Users (September 28, 2018), available at
28   https://www.nytimes.com/2018/09/28/technology/facebook-hack-data-breach.html (last visited November 1, 2018).
     34
        Id.
                                                               19
                                               CLASS ACTION COMPLAINT
           Case 3:18-cv-06793-JCS Document 1 Filed 11/08/18 Page 20 of 44




 1   partnerships with various device makers, including Apple.35 The article described how extensive
 2   the scope of the partnerships were, providing, in relevant parts:
 3            But the partnerships, whose scope has not previously been reported, raise concerns
              about the company’s privacy protections and compliance with a 2011 consent
 4
              decree with the Federal Trade Commission. Facebook allowed the device
 5            companies access to the data of users’ friends without their explicit consent, even
              after declaring that it would no longer share such information with outsiders. Some
 6            device makers could retrieve personal information even from users’ friends who
              believed they had barred any sharing, The New York Times found . . . .
 7            Most of the partnerships remain in effect, though Facebook began winding them
 8            down in April . . . .

 9            The company views its device partners as extensions of Facebook, serving its
              more than two billion users, the officials said . . . .
10            Facebook’s view that the device makers are not outsiders lets the partners go even
              further, The Times found: They can obtain data about a user’s Facebook friends,
11            even those who have denied Facebook permission to share information with any
12            third parties . . . .

13            An Apple spokesman said the company relied on private access to Facebook data for
              features that enabled users to post photos to the social network without opening the
14            Facebook app, among other things.36
15            60.      In the New York Times article, Serge Egelman, a privacy researcher at the
16   University of California, Berkeley who studies the security of mobile apps, noted with regard to
17   data-sharing relationships, “You might think that Facebook or the device manufacturer is
18   trustworthy, but the problem is that as more and more data is collected on the device — and if it can
19   be accessed by apps on the device — it creates serious privacy and security risks.”37
20            61.      In responding to the New York Times article, Facebook admitted that Facebook had
21   formed a “partnership” with device makers “including many household names such as Amazon,
22   Apple, Blackberry, HTC, Microsoft and Samsung” in a June 3, 2018 news release titled “Why We
23   Disagree with The New York Times.”38
24

25
     35
        The New York Times, Facebook Gave Device Makers Deep Access to Data on Users and Friends (June 3, 2018), available
26   at https://www.nytimes.com/interactive/2018/06/03/technology/facebook-device-partners-users-friends-data.html (last visited
     November 1, 2018).
27   36
        Id (emphasis added).
     37
        Id.
     38
28      Facebook, Why We Disagree with The New York Times (June 3, 2018), available at
     https://newsroom.fb.com/news/2018/06/why-we-disagree-with-the-nyt/ (last visited November 1, 2018) [emphasis added].
                                                                 20
                                                CLASS ACTION COMPLAINT
           Case 3:18-cv-06793-JCS Document 1 Filed 11/08/18 Page 21 of 44




 1            62.      Due to Apple’s comprehensive data-sharing partnership with Facebook, including its
 2   role as an “extension” of Facebook, Apple knew or should have known the extent to which
 3   Facebook was accessing location data through iOS Devices. Indeed, in a June 4, 2018, interview
 4   with CNN, Apple CEO Tim Cook stated that “[t]he privacy thing has gotten totally out of control. I
 5   think most people are not aware of who is tracking them, how much they’re being tracked and sort
 6   of the large amounts of detailed data that are out there about them.”39
 7
                                                 CLASS ALLEGATIONS
 8
 9            63.      Pursuant to Rule 23(b)(2), (b)(3), and (c)(4) of the Federal Rules of Civil Procedure,

10   Plaintiffs, individually and on behalf of all others similarly situated, bring this lawsuit on behalf of

11   themselves and as a class action on behalf of the following Classes and Sub-Class:

12            Nationwide Apple Class: All natural persons who own iOS devices who did not
              explicitly opt-in to, or did explicitly opt-out of, allowing the Facebook
13            application access to location tracking, and whose location information was
              nonetheless accessed, recorded, and exploited by Facebook.
14

15            Nationwide Google Class: All natural persons who own Android devices, who did
              not explicitly permit or explicitly turned off permissions to location tracking for the
16            Facebook application, and whose location information was nonetheless accessed,
              recorded, and exploited by Facebook.
17
              Colorado Sub-Class: All natural persons residing in Colorado who own iOS or
18            Android devices, who did not explicitly allow or permit access, or explicitly
              opted out or turned “off” permissions or access to location tracking, to the
19
              Facebook application, and whose location information was nonetheless accessed,
20            recorded, and exploited by Facebook.

21            64.      Excluded from the Classes and Sub-Class are Defendants and any entities in which
22   Defendants or their subsidiaries or affiliates have a controlling interest, as well as Defendants’
23   officers, agents, and employees. Also excluded from the Classes and Sub-Class are the judge
24   assigned to this action, members of the judge’s staff, and any member of the judge’s immediate
25   family. Plaintiffs reserve the right to amend the definitions of the Classes and/or Sub-Class if
26   discovery and further investigation reveal that they should be expanded or otherwise modified.
27
     39
28     CNN, Tim Cook reveals his tech habits: I use my phone too much (June 4, 2018), available at
     https://money.cnn.com/2018/06/04/technology/apple-tim-cook-screen-time/index.html (last visited November 1, 2018).
                                                               21
                                               CLASS ACTION COMPLAINT
          Case 3:18-cv-06793-JCS Document 1 Filed 11/08/18 Page 22 of 44




 1          Numerosity: The members of each Class and Sub-Class are so numerous that joinder of all
 2   members of every Class and Sub-Class would be impracticable. Plaintiffs reasonably believe that
 3   Class and Sub-Class members number hundreds of thousands of people or more in the aggregate
 4   and well over 1,000 in the smallest of the classes or sub-class. The names and addresses of Class
 5   and Sub-Class members are identifiable through documents maintained by Defendants.
 6          Commonality and Predominance: This action involves common questions of law or fact,
 7   which predominate over any questions affecting individual Class and Sub-Class members,
 8   including:
 9                 a.       Whether Defendants represented that Facebook would not access, record,
10          and exploit location information from Plaintiffs and Class and Sub-Class members if they
11          never explicitly agreed to such use of their location information, or if they expressly turned
12          off permissions or access to location tracking on their Devices;
13                 b.       Whether Facebook’s alleged misconduct amounts to the use of an electronic
14          tracking device to determine the location or movement of a person, in violation of Cal. Pen.
15          Code § 637.7;
16                 c.       Whether the Android and iOS devices which inherently contain the
17          technology utilized by Facebook are “electronic tracking devices” under Cal. Pen. Code §
18          637.7(d);
19                 d.       Whether Defendants’ alleged misconduct was an unlawful, unfair and/or
20          deceptive business practice under Cal. Bus. & Prof. Code § 17200, et seq.;
21                 e.       Whether Defendants intentionally intruded on and into Plaintiffs’ and the
22          other Class members’ solitude, seclusion, or private affairs by the conduct alleged herein;
23                 f.       Whether Defendants were unjustly enriched by the conduct alleged herein;
24                 g.       Whether Defendants engaged in the unauthorized appropriation of
25          Plaintiffs’ and Class members’ identity for commercial gain in violation of Cal. Civ. Code
26          § 3344, et seq.;
27                 h.       Whether Defendants Apple’s and Google’s conduct alleged herein
28          constitutes unfair methods of competition and unfair and deceptive acts and practices in
                                                      22
                                        CLASS ACTION COMPLAINT
           Case 3:18-cv-06793-JCS Document 1 Filed 11/08/18 Page 23 of 44




 1            violation of the California Consumer Legal Remedies Act (“CLRA”), Cal. Civ. Code §
 2            1750, et seq.;
 3                     i.       Whether Defendants’ alleged misconduct violated the Colorado Consumer
 4            Protection Act, Colo. Rev. Stat. 6-1-101, et seq.;
 5                     j.       Whether Defendants, in engaging in the conduct alleged herein, made
 6            intentional misrepresentations and/or omissions to Plaintiffs and the other Class members;
 7                     k.       Whether Defendants’ alleged misconduct amounts to egregious breaches of
 8            social norms; and
 9                     l.       Whether Defendants acted intentionally in violating the privacy rights of
10            Plaintiffs and Class and Sub-Class members.
11           65.       Defendants engaged in a common course of conduct giving rise to the legal rights
12   sought to be enforced by Plaintiffs individually and on behalf of the members of the Classes and
13   Sub-Class. Similar or identical statutory and common law violations, business practices, and
14   injuries are involved. Individual questions, if any, pale by comparison, in both quantity and quality,
15   to the numerous common questions that dominate this action.
16            66.      As further indication of the common questions of law, Defendants’ terms of service
17   provide that users agree that the laws of California, excluding California’s choice of law rules, will
18   apply to any disputes between users and Defendants.
19            67.      Facebook’s terms of service provide “[f]or any claim, cause of action, or dispute you
20   have against us that arises out of or relates to these Terms or the Facebook Products . . . . the laws
21   of the State of California will govern these Terms and any claim.”40
22            68.      Google’s terms of service provide that “you agree that the laws of California,
23   U.S.A., excluding California’s choice of law rules, will apply to any disputes arising out of or
24   relating to these terms or the Services.”41
25

26

27   40
        Facebook, Terms of Service (April 19, 2018), available at https://www.facebook.com/terms.php (last visited November 8,
     2018).
     41
28      Google, Terms of Service (October 25, 2017), available at https://policies.google.com/terms?hl=en&gl=ZZ (last visited
     November 8, 2018).
                                                                 23
                                                CLASS ACTION COMPLAINT
           Case 3:18-cv-06793-JCS Document 1 Filed 11/08/18 Page 24 of 44




 1            69.      Apple’s terms of service provide “this Agreement and the relationship between you
 2   and Apple shall be governed by the laws of the State of California, excluding its conflicts of law
 3   provisions.”42
 4            Typicality: Plaintiffs’ claims are typical of the claims of the other members of their
 5   respective classes because, inter alia, Plaintiffs and Class and Sub-Class members were injured
 6   through the substantially uniform misconduct by Defendants. Plaintiffs are advancing the same
 7   claims on behalf of themselves and all other Class and Sub-Class members, and there are no
 8   defenses that are unique to Plaintiffs. The claims of Plaintiffs and those of other Class and Sub-
 9   Class members arise from the same operative facts and are based on the same legal theories.
10            Adequacy of Representation: Plaintiffs are adequate representatives of the Classes and
11   Sub-Class because their interests do not conflict with the interests of the other Class and Sub-Class
12   members they seek to represent; they have retained counsel competent and experienced in complex
13   class action litigation; and they will prosecute this action vigorously. The interests of Class and
14   Sub-Class members will be fairly and adequately protected by Plaintiffs and their counsel.
15            Superiority: A class action is superior to any other available means for the fair and efficient
16   adjudication of this controversy, and no unusual difficulties are likely to be encountered in the
17   management of this matter as a class action. The damages, harm, or other financial detriment
18   suffered individually by Plaintiffs and the other Class and Sub-Class members are relatively small
19   compared to the burden and expense that would be required to litigate their claims on an individual
20   basis against Defendants, making it impracticable for Class and Sub-Class members to individually
21   seek redress for Defendants’ wrongful conduct. Even if Class and Sub-Class members could afford
22   individual litigation, the court system could not. Individualized litigation would create a potential
23   for inconsistent or contradictory judgments and increase the delay and expense to all parties and the
24   court system. By contrast, the class action device presents far fewer management difficulties and
25   provides the benefits of single adjudication, economies of scale, and comprehensive supervision by
26   a single court.
27
     42
28     Apple, Apple Media Services Terms and Conditions, available at https://www.apple.com/ca/legal/internet-
     services/itunes/ca/terms.html (last visited November 8, 2018).
                                                                24
                                                CLASS ACTION COMPLAINT
          Case 3:18-cv-06793-JCS Document 1 Filed 11/08/18 Page 25 of 44




 1          70.     Further, Defendants have acted or refused to act on grounds generally applicable to
 2   the Classes and Sub-Class and, accordingly, final injunctive or corresponding declaratory relief
 3   with regard to the members of the Classes and Sub-Class as a whole is appropriate under Rule
 4   23(b)(2) of the Federal Rules of Civil Procedure.
 5          71.     Likewise, particular issues under Rule 23(c)(4) are appropriate for certification
 6   because such claims present only particular, common issues, the resolution of which would advance
 7   the disposition of this matter and the parties’ interests therein. Such particular issues include, but
 8   are not limited to:
 9                  a.      Whether Defendants represented that Facebook would not access and
10          exploit location information from Plaintiffs and the other Class and Sub-Class members
11          who never explicitly agreed to such use of their location information, or if they expressly
12          turned off permissions or access to location tracking on their Devices;
13                  b.      Whether Facebook’s alleged misconduct amounts to the use of an electronic
14          tracking device to determine the location or movement of a person, in violation of Cal. Pen.
15          Code § 637.7;
16                  c.      Whether the Android and iOS devices which inherently contain the
17          technology utilized by Facebook are “electronic tracking devices” under Cal. Pen. 6 Code §
18          637.7(d);
19                  d.      Whether Defendants’ alleged misconduct was an unlawful, unfair and/or
20          deceptive business practice under Cal. Bus. & Prof. Code § 17200, et seq.;
21                  e.      Whether Defendants intentionally intruded on and into Plaintiffs’ and the
22          other Class members’ solitude, seclusion, or private affairs by the conduct alleged herein;
23                  f.      Whether Defendants were unjustly enriched by the conduct alleged herein;
24                  g.      Whether Defendants engaged in the unauthorized appropriation of
25          Plaintiffs’ and Class members’ identity for commercial gain in violation of Cal. Civ. Code
26          § 3344, et seq.;
27                  h.      Whether Defendants Apple’s and Google’s conduct alleged herein
28          constitutes unfair methods of competition and unfair and deceptive acts and practices in
                                                         25
                                         CLASS ACTION COMPLAINT
          Case 3:18-cv-06793-JCS Document 1 Filed 11/08/18 Page 26 of 44




 1          violation of the California Consumer Legal Remedies Act (“CLRA”), Cal. Civ. Code §
 2          1750, et seq.;
 3                  i.       Whether Defendants’ alleged misconduct violated the Colorado Consumer
 4          Protection Act, Colo. Rev. Stat. 6-1-101, et seq.;
 5                  j.       Whether Defendants, in engaging in the conduct alleged herein, made
 6          intentional misrepresentations and/or omissions to Plaintiffs and the other Class members;
 7                  k.       Whether Defendants’ alleged misconduct amounts to egregious breaches of
 8          social norms; and
 9                  l.       Whether Defendants acted intentionally in violating the privacy rights of
10          Plaintiffs and Class and Sub-Class members.
11
                         CLAIMS ALLEGED ON BEHALF OF ALL CLASSES
12
                                            First Claim for Relief
13
            Violation of California’s Unfair Competition Law (“UCL”)-Unlawful Business Practices
14                                   (Cal. Bus. & Prof. Code §17200, et seq.)

15          72.     Plaintiffs hereby repeat, reallege, and incorporate by reference each and every

16   allegation contained above as though the same were fully set forth herein.

17          73.     Defendants’ terms of service provide that the laws of California will apply to any

18   disputes between users, including Plaintiffs and Class members, and Defendants.

19          74.     By reason of the conduct alleged herein, Defendants engaged in unlawful practices

20   within the meaning of the UCL. The conduct alleged herein is a “business practice” within the

21   meaning of the UCL.

22          75.     Defendants Google and Apple represented that they would not disclose Plaintiffs’

23   and other Class Members’ detailed location data to third-parties, such as Facebook unless they

24   consented to third-party applications having access to location tracking on their Devices.

25          76.     Defendant Facebook further represented that it would collect and store location data

26   from Plaintiffs and the other Class members only if they opted out or did not explicitly consent to

27   access to location tracking on their Devices.

28
                                                      26
                                         CLASS ACTION COMPLAINT
          Case 3:18-cv-06793-JCS Document 1 Filed 11/08/18 Page 27 of 44




 1          77.     Defendants failed to abide by these representations, as Defendant Facebook
 2   intentionally collected and stored detailed location data from Plaintiffs and the other Class members
 3   who had specifically opted out of, or never explicitly agreed to, allowing Facebook access to
 4   location tracking on their Devices.
 5          78.     Even without these misrepresentations, Plaintiffs and other Class members were
 6   entitled to assume, and did assume, that Defendants Apple and Google would not disclose their
 7   location data to a third-party, such as Facebook when they had specifically opted out of, or never
 8   explicitly agreed to, third-parties having access to location tracking, and that Defendant Facebook
 9   would not collect, store, and financially benefit from Plaintiffs and the other Class members
10   detailed location data when they had specifically opted out of, or never explicitly agreed to,
11   Facebook receiving or collecting this location data.
12          79.     Defendants violated the UCL by misrepresenting, both by affirmative conduct and
13   by omission, that Defendant Facebook would not collect and store detailed location data from
14   Plaintiffs and the other Class members.
15          80.     As a result of engaging in the misconduct alleged herein, Defendants violated the
16   UCL’s proscription against engaging in unlawful conduct by virtue of: (i) their fraudulent and
17   deceitful conduct in violation of California Civil Code §§ 1709 through 1711; (ii) their violations of
18   the Consumers Legal Remedies Act, California Civil Code §§ 1770(a)(5), (a)(7), and (a)(9); (iii)
19   their violations of Cal. Bus. & Prof. Code § 22576 (as a result of Defendant Facebook, Google, and
20   Apple’s failure to comply with their own posted privacy policies); (iv) their violation of Cal. Penal
21   Code § 630, et. seq.; and (v) Defendants Google and Facebook’s violations of the terms of the 2011
22   Consent Decrees with the FTC.
23          81.     Defendants’ violations of the UCL continue to this day. As a direct and proximate
24   result of Defendants’ violations of the UCL, Plaintiffs have suffered actual damage, inter alia, as
25   detailed herein.
26          82.     As a result of Defendants’ unlawful business practices, which are violations of the
27   UCL, Plaintiffs and the Class members are entitled to restitution, disgorgement of wrongfully
28
                                                      27
                                           CLASS ACTION COMPLAINT
          Case 3:18-cv-06793-JCS Document 1 Filed 11/08/18 Page 28 of 44




 1   obtained profits, and injunctive relief. Accordingly, pursuant to § 17203 of the UCL, Plaintiffs and
 2   the other Class members seek an order that requires Defendants to:
 3                  a.      modify Defendants’ operating systems, services, and applications in a
 4          manner that prevents location tracking absent affirmative user consent;
 5                  b.      modify Defendants’ operating systems, services, and applications in a
 6          manner that truthfully advises users of location tracking;
 7                  c.      make full restitution of all moneys wrongfully obtained from their violations
 8          of the UCL, as alleged herein; and
 9                  d.      pay the attorney fees and costs incurred by counsel for Plaintiffs and the
10          proposed class in accordance with California Code of Civil Procedure § 1021.5.
11
                                           Second Claim for Relief
12
                         Violation of California’s UCL – Unfair Business Practices
13                                (Cal. Bus. & Prof. Code § 17200, et seq.)

14          83.     Plaintiffs hereby repeat, reallege, and incorporate by reference each and every

15   allegation contained above as though the same were fully set forth herein.

16          84.     Defendants’ terms of service provide that the laws of California will apply to any

17   disputes between users, including Plaintiffs and Class members, and Defendants.

18          85.     By reason of the misconduct alleged herein, Defendants engaged in unfair “business

19   practices” within the meaning of the UCL.

20          86.     Defendants Google and Apple represented that they would not disclose Plaintiffs’

21   and Class Members’ detailed location data to third-parties, such as Facebook, unless Plaintiffs and

22   Class Members consented to third-parties having access to location tracking on their Devices.

23          87.     Defendant Facebook further represented that it would not collect and store location

24   data from Plaintiffs and the other Class members if they expressly opted out, or did not explicitly

25   consent, to data tracking on their Devices.

26          88.     Defendants failed to abide by these representations, as Defendant Facebook

27   intentionally collected and stored detailed location data from Plaintiffs and the other Class members

28
                                                      28
                                         CLASS ACTION COMPLAINT
          Case 3:18-cv-06793-JCS Document 1 Filed 11/08/18 Page 29 of 44




 1   who had specifically opted out of, or never explicitly agreed to, allowing location tracking on their
 2   Devices.
 3           89.      Even without these misrepresentations, Plaintiffs and other Class members were
 4   entitled to assume, and did assume, that Defendants Apple and Google would not disclose their
 5   location data to a third-party, such as Facebook, when they had specifically opted out of, or never
 6   explicitly agreed to, allowing location tracking by a third-party, and that Defendant Facebook
 7   would not collect, store, and financially benefit from Plaintiffs and the other Class members
 8   detailed location data when they had specifically opted out of, or never explicitly agreed to,
 9   Facebook receiving their location data.
10           90.      All Defendants knew or should have known, of the material misrepresentations and
11   omissions alleged herein.
12           91.      Defendants violated the UCL’s proscription against unfair conduct as a result of
13   engaging in the conduct alleged herein, which violates legislatively-declared policies articulated in,
14   inter alia, California Civil Code §§ 1709 through 1711; CLRA, California Civil Code §§
15   1770(a)(5), (a)(7), and (a)(9); Cal. Bus. & Prof. Code § 22576 (as a result of Defendant Facebook,
16   Google and Apple’s failure to comply with their own posted privacy policies); Cal. Penal Code §
17   630, et. seq.
18           92.      Defendants engaged in unfair acts and business practices by falsely representing that
19   Defendants Apple and Google would not disclose Plaintiffs and the other Class members’ location
20   data to a third-party, such as Facebook, when they had specifically opted out of, or never explicitly
21   agreed to, third-parties having access to location tracking, and that Defendant Facebook would not
22   collect, store, and financially benefit from Plaintiffs and the other Class members’ detailed location
23   data when they had specifically opted out of, or never explicitly agreed to, Facebook receiving their
24   location data.
25           93.      In engaging in the unfair acts and business practices alleged herein, Defendants
26   Facebook, Google and Apple failed to comply with their own policies and applicable laws or the
27   regulations and industry standards relating to the privacy of users’ data.
28
                                                       29
                                          CLASS ACTION COMPLAINT
          Case 3:18-cv-06793-JCS Document 1 Filed 11/08/18 Page 30 of 44




 1          94.     Defendants engaged in unfair business practices under the “balancing test” because
 2   the harm caused by their actions and omissions, as described in detail supra, greatly outweigh any
 3   perceived utility. Indeed, Defendants’ unconsented tracking of Class Members cannot be said to
 4   have had any utility at all, beyond that of an unfair and deceptive financial benefit to Defendants at
 5   the expense of Class Members.
 6          95.     Defendants engaged in unfair business practices under the “tethering test” because
 7   their actions and omissions, as described in detail supra, violated fundamental public policies
 8   expressed by the California Legislature.
 9          96.     Defendants engaged in unfair business practices under the “FTC test” because the
10   harm caused by their actions and omissions, as described in detail supra, is substantial in that it
11   affected thousands of Class members and has caused those persons to suffer substantial injury and
12   lost money or property, including but not limited to the loss of their legally protected interest in the
13   confidentiality and privacy of their personal data. Defendants’ actions and omissions violated, inter
14   alia, § 5(a) of the FTC Act, 15 U.S.C. § 45.
15          97.     Defendants’ violations of the UCL continue to this day. As a direct and proximate
16   result of Defendants’ violations of the UCL, Plaintiffs and the other Class members have suffered
17   actual damages, inter alia, as detailed herein.
18          98.     As a result of Defendants’ unfair business practices, which are violations of the
19   UCL, Plaintiffs and the other Class members are entitled to restitution, disgorgement of wrongfully
20   obtained profits, and injunctive relief. Accordingly, pursuant to § 17203 of the UCL, Plaintiffs and
21   the other Class members seek an order that requires Defendants to:
22                  a.      modify Defendants’ operating systems, services, and applications in a
23          manner that prevents access to location tracking absent affirmative user consent;
24                  b.      modify Defendants’ operating systems, services, and applications in a
25          manner that      truthfully advises users of access and usage of location tracking;
26                  c.      make full restitution of all moneys wrongfully obtained from their violations
27          of the UCL, as alleged herein; and
28
                                                       30
                                          CLASS ACTION COMPLAINT
          Case 3:18-cv-06793-JCS Document 1 Filed 11/08/18 Page 31 of 44




 1                    d.     pay the attorney fees and costs incurred by counsel for Plaintiffs and the
 2           proposed class in accordance with California Code of Civil Procedure § 1021.5.
 3
                                            Third Claim for Relief
 4                 Violation of California’s UCL – Fraudulent/Deceptive Business Practices
 5                                 (Cal. Bus. & Prof. Code § 17200, et seq.)

 6           99.      Plaintiffs hereby repeat, reallege, and incorporate by reference each and every

 7   allegation contained above as though the same were fully set forth herein.

 8           100.     Defendants’ terms of service provide that the laws of California will apply to any

 9   disputes between users, including Plaintiffs and Class members, and Defendants.

10           101.     Defendants violated the UCL’s proscription against fraud as a result of engaging in

11   the fraudulent and deceitful conduct herein.

12           102.     Defendants engaged in fraudulent and deceptive acts and practices with regard to the

13   services they provided to the Class by Defendants Apple and Google representing that they would

14   not disclose Class members’ location data to a third-party, such as Facebook, when they had

15   specifically opted out of, or never explicitly agreed to, third-parties having access to location

16   tracking, and by Defendant Facebook representing that it would not collect, store, and financially

17   benefit from Class members’ detailed location data when they had specifically opted out of, or

18   never explicitly agreed to, Facebook receiving their location data.

19           103.     These representations were likely to deceive members of the public, including

20   Plaintiff and the other Class Members, into believing that their detailed location data would not be

21   collected when they had specifically opted out of, or never explicitly agreed to, Facebook receiving

22   their location data.

23           104.     Defendants engaged in fraudulent and deceptive acts and practices with regard to the

24   services provided to the Class by omitting, suppressing, and concealing the material fact that

25   Facebook was continuing to receive, collect, and store detailed location data from Plaintiffs and the

26   other Class Members even when had specifically opted out of, or never explicitly agreed to,

27   Facebook receiving their location data.

28
                                                       31
                                          CLASS ACTION COMPLAINT
          Case 3:18-cv-06793-JCS Document 1 Filed 11/08/18 Page 32 of 44




 1          105.    As a direct and proximate result of Defendants’ deceptive practices and acts,
 2   Plaintiffs and the Class were injured and lost money or property, including but not limited to, the
 3   loss of their legally protected interest in the confidentiality and privacy of their personal
 4   information.
 5          106.    Defendants’ actions in engaging in the above-named unlawful practices and acts
 6   were negligent, knowing and willful, and/or wanton and reckless with respect to the rights of
 7   members of the Class.
 8          107.    Defendants’ violations of the UCL continue to this day. As a direct and proximate
 9   result of Defendants’ violations of the UCL, Plaintiffs have suffered actual damage, inter alia, as
10   detailed herein.
11          108.    As a result of Defendants’ fraudulent and deceptive business practices, which are
12   violations of the UCL, Plaintiffs and the Class members are entitled to restitution, disgorgement of
13   wrongfully obtained profits, and injunctive relief. Accordingly, pursuant to § 17203 of the UCL,
14   Plaintiffs and the other Class members seek an order that requires Defendants to:
15                  a.       modify Defendants’ operating systems, services, and applications in a
16          manner that prevents access to location tracking absent affirmative user consent;
17                  b.       modify Defendants’ operating systems, services, and applications in a
18          manner that truthfully advises users of access and usage of location tracking;
19                  c.       make full restitution of all moneys wrongfully obtained from their violations
20          of the UCL, as alleged herein; and
21                  d.       pay the attorney fees and costs incurred by counsel for Plaintiffs and the
22          proposed class in accordance with California Code of Civil Procedure § 1021.5.
23                                         Fourth Claim for Relief
24                                        Intrusion Upon Seclusion

25          109.    Plaintiffs hereby repeat, reallege, and incorporate by reference each and every

26   allegation contained above as though the same were fully set forth herein.

27          110.    Plaintiffs and the other Class members have reasonable expectations of privacy in

28   their Devices. Their private affairs include their behavior on their Devices as well as any other
                                                       32
                                         CLASS ACTION COMPLAINT
          Case 3:18-cv-06793-JCS Document 1 Filed 11/08/18 Page 33 of 44




 1   behavior that may be monitored by the surreptitious tracking employed or otherwise enabled by
 2   location tracking.
 3           111.    The reasonableness of such expectations of privacy is supported by Defendants’
 4   unique position to monitor Plaintiffs’ and the other Class members’ behavior through Defendants’
 5   access to their private Devices. It is further supported by the surreptitious and non-intuitive nature
 6   of Defendants’ tracking.
 7           112.    Defendants intentionally intruded on and into Plaintiffs’ and the other Class
 8   members’ solitude, seclusion, or private affairs by intentionally collecting and storing detailed
 9   location data from Plaintiffs and the other Class members.
10           113.    These intrusions are highly offensive to a reasonable person. This is evidenced by,
11   inter alia, Supreme Court precedent (most recently and forcefully articulated in the Carpenter
12   opinion), legislation enacted by Congress, rules promulgated and enforcement actions undertaken
13   by the FTC, and countless studies, op-eds, and articles decrying location tracking. Moreover,
14   Defendants engaged in true tracking of location information deceptively and in direct contradiction
15   of the express instructions of Plaintiffs and the other Class members. Also supporting the highly
16   offensive nature of Defendants’ conduct is the fact that their principal goal was to surreptitiously
17   monitor Plaintiffs and the other Class members and to allow third-parties to do the same.
18           114.    Plaintiffs and the other Class members were harmed by the intrusion into their
19   private affairs as detailed herein.
20           115.    Defendants’ actions and conduct complained of herein were a substantial factor in
21   causing the harm suffered by Plaintiffs and the other Class members.
22           116.    As a result of Defendants’ actions, Plaintiffs and the other Class members seek
23   damages and punitive damages in an amount to be determined at trial. They seek punitive damages
24   because Defendants’ actions – which were malicious, oppressive, and willful – were calculated to
25   injure Plaintiffs and the other Class members and made in conscious disregard of their rights and
26   wishes. Punitive damages are warranted to deter Defendants from engaging in future misconduct.
27
28
                                                      33
                                           CLASS ACTION COMPLAINT
          Case 3:18-cv-06793-JCS Document 1 Filed 11/08/18 Page 34 of 44




 1                                           Fifth Claim for Relief
                          Violation of California’s Constitutional Right to Privacy
 2
             117.    Plaintiffs hereby repeat, reallege, and incorporate by reference each and every
 3
     allegation contained above as though the same were fully set forth herein.
 4
             118.    Defendants’ terms of service provide that the laws of California will apply to any
 5
     disputes between users, including Plaintiffs and Class members, and Defendants.
 6
             119.    Plaintiffs and the other Class members have reasonable expectations of privacy in
 7
     their Devices. Their private affairs include their behavior on their Devices as well as any other
 8
 9   behavior that may be monitored by the surreptitious tracking employed or otherwise enabled by
     location tracking.
10
             120.    Defendants intentionally intruded on and into Plaintiffs’ and the other Class
11
     members’ solitude, seclusion, right of privacy, or private affairs by intentionally collecting and
12
     storing detailed location data from Plaintiffs and the other Class members.
13
             121.    These intrusions are highly offensive to a reasonable person because they disclosed
14
     sensitive and confidential location tracking information, constituting an egregious breach of social
15
     norms. This is evidenced by, inter alia, Supreme Court precedent (most recently and forcefully
16
     articulated in the Carpenter opinion), legislation enacted by Congress, rules promulgated and
17
     enforcement actions undertaken by the FTC, and countless studies, op-eds, and articles decrying
18
     location tracking. Further, the extent of the intrusion cannot be fully known, as the nature of
19
     privacy invasion involves sharing Plaintiffs’ and the other Class members’ location information
20
     with potentially countless third-parties, known and unknown, for undisclosed and potentially
21
     unknowable purposes, in perpetuity.
22
             122.    Plaintiffs and the other Class members were harmed by the intrusion into their
23
     private affairs as detailed herein.
24
             123.    Defendants’ actions and conduct complained of herein were a substantial factor in
25
     causing the harm suffered by Plaintiffs and the other Class members.
26
             124.    As a result of Defendants’ actions, Plaintiffs and the other Class members seek
27
     damages and punitive damages in an amount to be determined at trial. They seek punitive damages
28
                                                      34
                                           CLASS ACTION COMPLAINT
          Case 3:18-cv-06793-JCS Document 1 Filed 11/08/18 Page 35 of 44




 1   because Defendants’ actions – which were malicious, oppressive, and willful – were calculated to
 2   injure Plaintiffs and the other Class members and made in conscious disregard of their rights and
 3   wishes. Punitive damages are warranted to deter Defendants from engaging in future misconduct.
 4
                                           Sixth Claim for Relief
 5                              Intentional Misrepresentation and Omission

 6         125.     Plaintiffs hereby repeat, reallege, and incorporate by reference each and every

 7   allegation contained above as though the same were fully set forth herein.

 8          126.    Defendants, through themselves and their agents, employees and/or subsidiaries,
 9   made materially false representations and omissions to Plaintiffs and the Class that Defendants

10   Google and Apple’s operating systems and applications did not secretly collect location information

11   from users against their explicit wishes.

12          127.    These material misrepresentations and omissions were contained in the Purchase

13   Agreements, Instructions, Terms and Conditions, in Defendants Google and Apple’s operating

14   systems, and various public statements by Defendants.

15          128.    Defendants knew or recklessly disregarded the false and misleading nature of their

16   material misrepresentations and omissions.

17          129.    Defendants Google and Apple made the materially false and misleading statements

18   and omissions for the purpose of inducing Plaintiffs and the other members of the Class to purchase

19   Android and iOS Devices and purchase, install, and use Google and Apple applications.
20          130.    In purchasing and using Defendants Google and Apple’s operating systems and

21   applications, Plaintiffs and the other Class members reasonably relied on Defendants’ materially

22   misleading statements and omissions that their location information would not be monitored and

23   stored contrary to their explicit wishes.

24          131.    As a result of Defendants’ materially false and misleading representations and

25   omissions, Plaintiffs and the other Class members sustained damages as set forth herein.

26

27
28
                                                      35
                                          CLASS ACTION COMPLAINT
          Case 3:18-cv-06793-JCS Document 1 Filed 11/08/18 Page 36 of 44




 1                                        Seventh Claim for Relief
                                              Unjust Enrichment
 2
            132.    Plaintiffs hereby repeat, reallege, and incorporate by reference each and every
 3
     allegation contained above as though the same were fully set forth herein.
 4
            133.    Defendants’ terms of service provide that the laws of California will apply to any
 5
     disputes between users, including Plaintiffs and Class members, and Defendants.
 6
            134.    Plaintiffs bring this claim for unjust enrichment against all Defendants as a quasi-
 7
     contractual claim seeking restitution.      California law permits a standalone claim for unjust
 8
 9   enrichment, allowing the court to construe the cause of action as a quasi-contract claim seeking
     restitution. E.g., Astiana v. Hain Celestial Group, Inc., 783 F.3d 753, 756 (9th Cir. 2015).
10
            135.    By collecting and making use of Class Members’ detailed location data when they
11
     had specifically opted out of, or never affirmatively agreed to, Defendants’ collection and use of
12
     that data, Defendants were unjustly enriched at the expense of Plaintiffs and the other members of
13
     the Class. It would be inequitable and unconscionable for Defendants to retain the profit, benefit,
14
     and other compensation they obtained from using Class Members’ detailed location data.
15
            136.    Plaintiffs and the other members of the Class seek restitution from Defendants and
16
     an order from this Court requiring Defendants to disgorge all proceeds, profits, benefits, and other
17
     compensation obtained by Defendants from their improper and unlawful collection and use of use
18
     of Class Members’ detailed location data.
19
            137.    In the alternative, Plaintiffs and the other members of the Class seek compensatory
20
     damages in the form of the commercial value of the data Defendants improperly collected and used,
21
     which can be reasonably ascertained using documents maintained by Defendants.
22

23                                         Eighth Claim for Relief
                                              Violation of CIPA
24
                                       (Cal. Pen. Code §§ 630, et seq.)
25
            138.    Plaintiffs hereby repeat, reallege, and incorporate by reference each and every
26
     allegation contained above as though the same were fully set forth herein.
27
28
                                                      36
                                         CLASS ACTION COMPLAINT
          Case 3:18-cv-06793-JCS Document 1 Filed 11/08/18 Page 37 of 44




 1          139.    Defendants’ terms of service provide that the laws of California will apply to any
 2   disputes between users, including Plaintiffs and Class members, and Defendants.
 3          140.    Cal. Pen. Code § 630 provides that “[t]he Legislature hereby declares that advances
 4   in science and technology have led to the development of new devices and techniques for the
 5   purpose of eavesdropping upon private communication and that the invasion of privacy resulting
 6   from the continual and increasing use of such devices and techniques has created a serious threat to
 7   the free exercise of personal liberties and cannot be tolerated in a free and civilized society.”
 8          141.    Defendants’ acts and practices complained of herein, engaged in for purposes of
 9   acquiring and using the detailed location information of Plaintiffs and the other Class members,
10   without their consent – and indeed in direct contravention of instructions they clearly expressed by
11   not affirmatively agreeing to, or expressly opting out of, location tracking on their Devices –
12   violated and continues to violate Cal. Pen. Code § 637.7.
13          142.    Cal. Pen. Code § 637.7 prohibits the use of an electronic tracking device to
14   determine the location or movement of a person.
15          143.    In direct violation of this prohibition and without the consent of Plaintiffs or the
16   other Class members – and indeed in direct contravention of their clearly-expressed wishes –
17   Defendants continued to record, store, and use Plaintiffs and the other Class members’ location
18   information after they did not affirmatively agree to, or expressly opted out of, third-parties
19   accessing the location tracking on their Devices.
20          144.    As described herein, Defendants Google and Apple’s Devices are “electronic
21   tracking devices” under Cal. Pen. Code § 637.7(d) in that they are embedded with a host of
22   technology – including but not limited to device components and operating system software –
23   which allows Defendants Google and Apple to track Class members’ location (and thereby “reveals
24   [Class Members’] location or movement by the transmission of electronic signals.”).                 Class
25   Members’ person is a “movable thing” under the statute.
26          145.    As a result of Defendants’ violations of Cal. Pen. Code § 637.7, and pursuant to Cal.
27   Pen. Code § 637.2, Plaintiffs and the other Class members are entitled to the following relief:
28                  a.      A declaration that Defendants’ alleged misconduct violates CIPA;
                                                         37
                                          CLASS ACTION COMPLAINT
          Case 3:18-cv-06793-JCS Document 1 Filed 11/08/18 Page 38 of 44




 1                  b.      Statutory damages and/or trebled actual damages;
 2                  c.      Injunctive relief in the form of, inter alia, an order enjoining Defendants from
 3          geolocating Class members in violation of CIPA;
 4                  d.      Injunctive relief in the form of, inter alia, an order requiring Defendants to
 5          destroy all data created or otherwise obtained from its illegal geolocation of Class members;
 6          and
 7                  e.      An award of attorney’s fees and costs of litigation as provided by CIPA, the
 8          private attorney general doctrine existing at common law and codified at California Civil
 9          Code § 1021.5, and all other applicable laws.
10
                         Ninth Claim for Relief Against Defendant Facebook Only
11
                             Violations of California’s Right of Publicity Statute
12                                      (Cal. Civ. Code § 3344, et seq.)

13          146.    Plaintiffs hereby repeat, reallege, and incorporate by reference each and every
14   allegation contained above as though the same were fully set forth herein.
15          147.    Defendant Facebook’s terms of service provide that the laws of California will apply
16   to any disputes between users, including Plaintiffs and Class members, and Defendant Facebook.
17          148.    California’s Right of Publicity Statute, Cal. Civ. Code § 3344, et seq., protects
18   persons from the unauthorized appropriation of their identity by another for commercial gain.
19          149.    During the Class Period, Defendant Facebook knowingly used Plaintiffs’ and the
20   other Class Members’ likeness, in the form of detailed location information, to directly advertise or
21   sell a product or service.
22          150.    Facebook did not have Plaintiffs’ or the other Class Members’ consent to use their
23   likeness to advertise or sell a product or service.
24          151.    Plaintiffs and the other Class Members received no compensation or other
25   consideration for Facebook’s use of their likeness to advertise or sell a product or service.
26          152.    Plaintiffs and the other Class Members were harmed by Facebook’s actions.
27          153.    Facebook’s actions were a substantial factor in causing Plaintiffs’ and the other
28   Class Members’ harm.
                                                           38
                                          CLASS ACTION COMPLAINT
          Case 3:18-cv-06793-JCS Document 1 Filed 11/08/18 Page 39 of 44




 1          154.    Use of Plaintiffs’ and Class Members’ likeness, in the form of detailed location
 2   information, was directly connected to Facebook’s commercial use.
 3          155.    The advertisements were not used in conjunction with news, public affairs, a sports
 4   broadcast or account, or a political campaign.
 5          156.    Each incident is a separate and distinct violation of Cal. Civ. Code § 3344.
 6          157.    Plaintiffs and the other Class Members therefore seek injunctive relief, and other
 7   such preliminary and other equitable or declaratory relief as may be appropriate.
 8          158.    Plaintiffs and the other Class Members also seek remedy as provided for by Cal. Civ.
 9   Code § 3344(a) in the amount equal to the greater of $750 per incident, or actual damages, any
10   profits attributive to Facebook’s illegal action, before taking into account any actual damages,
11   punitive damages, attorneys’ fees and costs, and any other relief as may be appropriate.
12
                   Tenth Claim for Relief Against Defendants Google and Apple Only
13               Violation of California’s Consumer Legal Remedies Act (“CLRA”) –
                Unfair and Deceptive Acts and Practices (Cal. Civ. Code §§ 1750, et seq.)
14

15          159.    Plaintiffs hereby repeat, reallege, and incorporate by reference each and every

16   allegation contained above as though the same were fully set forth herein.

17          160.    Defendant Apple’s and Google’s terms of service provide that the laws of California

18   will apply to any disputes between users, including Plaintiffs and Class members, and Defendants

19   Apple and Google.

20          161.    This claim for relief is brought pursuant to the CLRA. Plaintiffs and the other class

21   members are “consumers,” as that term is defined by Civil Code §1761(d), because they used their

22   Devices for personal, family, or household purposes.

23          162.    Plaintiffs and the other Class members have engaged in a “transaction” with

24   Defendants Apple and Google, as that term is defined by Civil Code §1761(e).

25          163.    The conduct alleged herein constitutes unfair methods of competition and unfair and

26   deceptive acts and practices for the purposes of the CLRA, and were undertaken by Defendants

27   Apple and Google in transactions intended to result in, and did result in, the sale of goods to

28   consumers; namely, the purchase of their Devices containing Defendant Apple and/or Google’s

                                                      39
                                         CLASS ACTION COMPLAINT
          Case 3:18-cv-06793-JCS Document 1 Filed 11/08/18 Page 40 of 44




 1   operating system or installation of Defendant Apple and/or Google’s applications onto their
 2   Devices.
 3          164.     By engaging in the conduct described herein, Defendants Apple and Google violated
 4   subdivisions (a)(5), (a)(7), and (a)(9) of California Civil Code §1770 by, inter alia, misrepresenting
 5   and concealing the true nature of Defendants Apple and Google’s operating systems and
 6   applications.
 7          165.     By concealing the true nature and function of Defendants Apple and Google’s
 8   operating systems and applications from Plaintiffs and the other Class members, Defendants Apple
 9   and Google represented, and continues to represent, that their operating system and applications
10   have characteristics, uses and benefits, or qualities that they do not have, and that they are of a
11   particular standard, quality, or grade, when they are not, in violation of California Civil Code
12   §1770, subsections (a)(5) and (a)(7).
13          166.     By engaging in the conduct alleged herein, Defendants Apple and Google also
14   advertised, and continues to advertise, goods with the intent not to sell them as advertised, in
15   violation of California Civil Code §1770(a)(9).
16          167.     Plaintiffs now seek an order requiring Defendants Apple and Google to: (a) cease
17   violating the CLRA by using their operating system and applications to secretly monitor the
18   location of users without their consent and to provide this location information to third-parties, such
19   as Facebook; and (b) provide users of Defendants Apple and Google’s operating systems and
20   applications with notice of what improper data collection has taken place.
21          168.     Unless Defendants Apple and Google agree to correct, repair, replace, or otherwise
22   rectify the problems created by their conduct as alleged herein, Plaintiffs will amend this Class
23   Action Complaint to seek an order awarding actual damages and – because Defendants Apple and
24   Google engaged in the conduct alleged herein deliberately and with willful and malicious intent –
25   punitive damages.
26

27
28
                                                       40
                                         CLASS ACTION COMPLAINT
          Case 3:18-cv-06793-JCS Document 1 Filed 11/08/18 Page 41 of 44




 1          CLAIMS ALLEGED ON BEHALF OF THE COLORADO SUB-CLASS ONLY
                                          Eleventh Claim for Relief
 2
                              Violation of Colorado Consumer Protection Act
 3                                    (Colo. Rev. Stat 6-1-101, et seq.)

 4          169.    Plaintiffs hereby repeat, reallege, and incorporate by reference each and every

 5   allegation contained above as though the same were full set forth herein.

 6          170.    Plaintiffs bring this cause of action on behalf of themselves and on behalf of the

 7   Colorado Sub-Class who are all Colorado residents.

 8          171.    Defendants are a “person” as defined by Colo. Rev. Stat. § 6-1-102(6). Plaintiffs

 9   and Colorado Sub-Class Members are actual or potential consumers of the products and services

10   offered by the Defendants.

11          172.    Defendants operating in Colorado, engaged in deceptive, unfair, and unlawful trade

12   acts or practices in the course of their business, vocation, or occupation in violation of Colo. Rev.

13   Stat. § 6-1- 105, including but not limited to the following:

14                  a.      Knowingly misrepresenting and fraudulently advertising material facts

15          pertaining to their products and services to the Colorado Sub-Class by representing and

16          advertising that they would prevent Facebook’s collection, use, and storage of Colorado

17          Plaintiffs’ and the other Colorado Sub-Class members’ detailed location data in violation of

18          Colo. Rev. Stat. §§ 6-1-105(e) and (g) by Defendant Facebook, and in violation of Colo.

19          Rev. Stat. §§ 6-1-105(e), (g), (i), and (u) by Defendants Google and Apple; and

20                  b.      Knowingly omitting, suppressing, and concealing the material fact that the

21          activation of certain settings would not prevent Facebook’s collection, use, and storage of

22          Colorado Plaintiffs’ and the other Colorado Sub-Class members’ detailed location data in

23          violation of Colo. Rev. Stat. §§ 6-1-105(e) and (g) by Defendant Facebook, and in violation

24          of Colo. Rev. Stat. §§ 6-1-105(e), (g), (i), and (u) by Defendants Google and Apple.

25          173.    Defendants’ representations and omissions were material because they were likely to

26   deceive reasonable consumers about Facebook’s unauthorized collection, use, and storage of

27   Plaintiffs’ and the other Colorado Sub-Class members’ detailed location data

28
                                                       41
                                         CLASS ACTION COMPLAINT
          Case 3:18-cv-06793-JCS Document 1 Filed 11/08/18 Page 42 of 44




 1           174.    Defendants intended to mislead Plaintiffs and the other Colorado Sub-Class
 2   members and induce them to rely on Defendants’ misrepresentations and omissions.
 3           175.    Had Plaintiffs and the other Colorado Sub-Class members known the truth about
 4   Facebook’s collection, use, and storage of their detailed location data, they would not have used, or
 5   would have limited their use of, Defendants’ operating systems, applications, products and/or
 6   services.
 7           176.    Defendants engaged in the above unfair and deceptive acts or practices in the course
 8   of their business.
 9           177.    Defendants engaged in above unfair and deceptive acts or practices with malice
10   and/or willfulness.
11           178.    As a direct and proximate result of Defendants’ unfair and deceptive practices,
12   Plaintiffs and Colorado Sub-Class members suffered injuries to legally protected interests,
13   including their legally protected interest in the confidentiality and privacy of their personal
14   information.
15           179.    The above unfair and deceptive practices and acts by Defendants were immoral,
16   unethical, oppressive, and unscrupulous. These acts caused substantial injury to Plaintiffs and
17   Colorado Sub-Class members that they could not reasonably avoid even though they specifically
18   opted out of, or never affirmatively agreed to, Defendants’ collection and use of their location data.
19   This substantial injury outweighed any benefits to consumers or to competition.
20           180.    Defendants knew or should have known that their misrepresentations and omissions
21   would deceive Plaintiffs and Colorado Sub-Class members. Defendants’ actions in engaging in the
22   above-named unfair practices and deceptive acts were negligent, knowing and willful, and/or
23   wanton and reckless with respect to the rights of Plaintiffs and Colorado Sub-Class members.
24           181.    Plaintiffs and other Colorado Sub-Class members seek relief under Colo. Rev. Stat.
25   §§ 6-1-101, et seq., including, but not limited to, compensatory damages, statutory damages,
26   restitution, penalties, injunctive relief, and/or attorneys’ fees and costs.
27
28
                                                         42
                                           CLASS ACTION COMPLAINT
          Case 3:18-cv-06793-JCS Document 1 Filed 11/08/18 Page 43 of 44




 1                                          PRAYER FOR RELIEF
 2          WHEREFORE, Plaintiffs, individually and on behalf of the other Class and Sub-Class
 3   members, respectfully request that this Court enter an Order:
 4          A.        Certifying the Classes and the Colorado Sub-Class, and appointing Plaintiffs as
 5          Class Representatives and Colorado Plaintiffs as the Colorado Sub-Class Representative;
 6          B.        Awarding monetary damages, including but not limited to, compensatory, incidental
 7          and consequential damages commensurate with proof at trial for the acts complained of
 8          herein;
 9          C.        Awarding punitive damages in an amount consistent with applicable statutes and
10          precedent for those causes of action that permit such recovery;
11          D.        Pursuant to California Civil Code § 1780(a)(2), requiring Defendants to:
12                    1.     provide users of Defendants operating systems, services, and/or applications
13                    with notice of their location monitoring activities; and
14                    2.     modify Defendants operating systems, services, and/or applications in a
15                    manner that prevents unauthorized monitoring of user location and other activities;
16          E.        For equitable relief requiring restitution and disgorgement of the revenues
17          wrongfully retained as a result of Defendants’ wrongful conduct;
18          F.        Appropriate declaratory relief against Defendants;
19          G.        Injunctive relief in the form of, inter alia, enjoining Defendants from continuing their
20          practice of recording and using Plaintiffs’ and the other Class members’ location
21          information against their wishes and in violation of CIPA;
22          H.        Injunctive relief related to CIPA in the form of, inter alia, requiring Defendants to
23          destroy all data acquired, created, or otherwise obtained from the unlawful recording and
24          use of the location information of Plaintiffs and the other Class members;
25          I.        Awarding damages pursuant to Cal. Pen. Code § 637.2;
26          J.        Awarding attorneys’ fees, where applicable;
27          K.        Awarding costs;
28          L.        Awarding of pre- and post-judgment interest on any amounts awarded; and
                                                         43
                                           CLASS ACTION COMPLAINT
         Case 3:18-cv-06793-JCS Document 1 Filed 11/08/18 Page 44 of 44




 1        M.     For any and all other relief, the Court deems just and appropriate.
 2                                      JURY TRIAL DEMAND
 3        Plaintiffs demand a trial by jury of all claims in this Class Action Complaint so triable.
 4

 5
     DATED: November 8, 2018                        Respectfully submitted,
 6
                                                    /s/ Ivy T. Ngo
 7                                                  Ivy T. Ngo (249860)
 8                                                  Franklin D. Azar & Associates, P.C.
                                                    14426 E. Evans Avenue
 9                                                  Aurora, CO 80014
10                                                  Telephone: 303-757-3300
                                                    Facsimile: 720-213-5131
11                                                  Email:       ngoi@fdazar.com
12                                                  Counsel for Plaintiffs

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27
28
                                                     44
                                       CLASS ACTION COMPLAINT
